           Case 1:20-cv-00544-DAD-SAB Document 12 Filed 06/22/20 Page 1 of 2



1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   ANTHONY DAVIS,                                   )   Case No.: 1:20-cv-00544-DAD-SAB (PC)
                                                      )
12                   Plaintiff,                       )
                                                      )   ORDER FOR CALIFORNIA DEPARTMENT OF
13            v.                                          CORRECTIONS AND REHABILITATION TO
                                                      )   SHOW CAUSE WHY SANCTIONS SHOULD
14                                                    )   NOT BE IMPOSED FOR FAILURE TO COMPLY
     STUART SHERMAN, et al.,
                                                      )   WITH THE COURT’S JULY 10, 2019, ORDER
15                                                    )
                     Defendants.                      )   [ECF No. 10]
16                                                    )
                                                      )
17                                                    )
18            Plaintiff Anthony Davis is proceeding pro se and in forma pauperis in this civil rights action
19   pursuant to 42 U.S.C. § 1983.
20            On May 4, 2020, the Court found that service of the complaint was appropriate as to
21   Defendants Richard Milan and Stuart Sherman for unconstitutional conditions of confinement in
22   violation of the Eighth Amendment, and electronic service was ordered, which directed the California
23   Department of Corrections and Rehabilitation (CDCR) to “file with the Court the ‘CDCR Notice of E-
24   Service Waiver’ advising the Court which defendant(s) … will be waiving service of process without
25   the need for personal service by the United States Marshal.” (ECF No. 10, Order at 2:22-24.)
26   However, CDCR has not returned the Notice of E-Service waiver and the forty-day time period has
27   expired.
28   ///
                                                          1
       Case 1:20-cv-00544-DAD-SAB Document 12 Filed 06/22/20 Page 2 of 2



1             Accordingly, it is HEREBY ORDERED that within twenty (20) days CDCR shall show cause

2    why sanctions should not be imposed for failure to comply with the Court’s May 4, 2020 order. The

3    Clerk of Court shall serve a copy of this order by email on Monica Anderson, Senior Assistant

4    Attorney General.

5
6    IT IS SO ORDERED.

7    Dated:     June 22, 2020
8                                                    UNITED STATES MAGISTRATE JUDGE

9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                       2
